Garry, J.
We affirm. During the plea colloquy, County Court fully and separately explained the import of an appeal waiver to defendant, who expressed his understanding of its ramifications, then reviewed a detailed written waiver with defense counsel and executed it. Defendant thus validly waived his right to appeal his conviction and sentence, which precludes our review of his claims that the sentence was harsh and excessive and that the agreed-upon sum of restitution ordered lacked sufficient record support (see People v Lopez, 97 AD3d 853, 853-854 [2012], lv denied 19 NY3d 1027 [2012]; People v Dishaw, 81 AD3d 1035, 1037 [2011], lv denied 16 NY3d 858 [2011]). Finally, defendant was appropriately sentenced to consecutive terms of imprisonment as he pleaded guilty to three counts of larceny that involved “wholly distinct acts of stealing from” his employer (People v Barreau, 232 AD2d 238, 239 [1996], lv denied 89 NY2d 1032 [1997]; see People v Morrison, 290 AD2d 808, 809-810 [2002], lv denied 98 NY2d 653 [2002]).
Peters, P.J., Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that the judgment is affirmed.